     Case 3:20-cv-00575-AJB-WVG Document 10 Filed 11/17/20 PageID.36 Page 1 of 3



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT

8                           SOUTHERN DISTRICT OF CALIFORNIA

9
     SCOTT SCHUTZA                                Case No.: 3:20-cv-00575-AJB-WVG
10
11                             Plaintiffs,        ORDER:
     v.
12                                                (1) DISMISSING THIS ACTION
13
     8203 WINTER GARDENS LLC, a                   (2) DENYING THE MOTION TO
14   California Limited Liability Company, et     DISMISS AS MOOT
15   al.,
                                                  (Doc. No. 5)
16                             Defendants.
17
18         On October 30, 2020, the Court issued Plaintiff an Order to Show Cause (“OSC”)

19   why Defendants’ motion to dismiss should not be granted and why this action should not

20   be dismissed for failure to prosecute. Plaintiff did not file a response to the OSC. For the

21   reasons set forth, the Court dismisses this action for failure to prosecute and denies

22   Defendants’ motion to dismiss as moot.

23    I.   LEGAL STANDARD

24         Federal Rule of Civil Procedure 41(b) grants district courts the authority

25   to dismiss actions sua sponte for failure to prosecute or to comply with court orders. Link

26   v. Wabash R.R. Co., 370 U.S. 626, 629–31 (1962) (“The power to invoke this sanction is

27   necessary in order to prevent undue delays in the disposition of pending cases and to avoid

28   congestion in the calendars of the District Courts.”). Dismissal, however, is a harsh penalty

                                                   1
                                                                              3:20-cv-00575-AJB-WVG
     Case 3:20-cv-00575-AJB-WVG Document 10 Filed 11/17/20 PageID.37 Page 2 of 3



1    and is to be imposed only in extreme circumstances. Henderson v. Duncan, 779 F.2d 1421,
2    1423 (9th Cir. 1986) (citing Raiford v. Pounds, 640 F.2d 944, 945 (9th Cir. 1981) (per
3    curiam)). In considering whether to dismiss an action for failure to prosecute or to comply
4    with a court order, the Court must weigh five factors: “(1) the public’s interest in
5    expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk
6    of prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and
7    (5) the public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza,
8    291 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th
9    Cir. 1992)).
10   II.   DISCUSSION
11         Here, as to the first factor, “[t]he public’s interest in expeditious resolution of
12   litigation always favors dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th
13   Cir.1999). Regarding the second factor, the Court must be able to manage its docket
14   “without being subject to routine noncompliance of litigants.” Pagtalunan, 291 F.3d at
15   642; see also Ferdik, 963 F.2d at 1261 (noting that noncompliance with a court’s order
16   diverts “valuable time that [the court] could have devoted to other major and serious
17   criminal and civil cases on its docket”). This is especially true where, as here, Plaintiff has
18   made no attempt to respond to Defendants’ motion to dismiss or the Court’s subsequent
19   OSC. This case cannot proceed without Plaintiff’s participation. The second factor
20   therefore weighs in favor of dismissal. The third factor also favors dismissal because
21   Plaintiff’s failure to take action on this case has resulted in unreasonable delay, which is
22   presumed to be prejudicial to Defendants. See In re Eisen, 31 F.3d 1447, 1453 (9th Cir.
23   1994).
24         As to the fourth factor, the Court has considered less drastic alternatives by providing
25   Plaintiff additional notice of Defendant’s motion to dismiss, additional time to respond to
26   the motion to dismiss, an opportunity to explain his failure to respond to the motion to
27   dismiss, and an opportunity to explain why the Court should not dismiss his case for failure
28   to prosecute. (Doc. No. 8.) Plaintiff took no action in response to such notice and

                                                    2
                                                                               3:20-cv-00575-AJB-WVG
     Case 3:20-cv-00575-AJB-WVG Document 10 Filed 11/17/20 PageID.38 Page 3 of 3



1    opportunity. This weighs strongly in favor of dismissal. See Ferdik, 963 F.2d at 1262.
2    Although the fifth factor, the public policy favoring disposition of cases on their merits,
3    weighs against dismissal, the cumulative weight of the other factors overcomes it. See
4    Pagtalunan, 291 F.3d at 643 (finding that the district court did not abuse its discretion in
5    dismissing case where three of the five factors weighed in favor of dismissal). Based on
6    the foregoing, the Court finds that the balance of factors in this case weigh in favor of
7    dismissal.
8 III.     CONCLUSION
9          Accordingly, this action is DISMISSED, with prejudice, for Plaintiff’s failure to
10   prosecute, and Defendants’ motion to dismiss is DENIED as moot. The Clerk of Court is
11   DIRECTED to enter judgment and close this case.
12         IT IS SO ORDERED.
13   Dated: November 17, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                             3:20-cv-00575-AJB-WVG
